Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s amendment filed 2/4/21 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 8, 15, 17, and 19 have been amended, claims 16 and 18 have been cancelled. Claims 1-15, 17, 19, and 20 remain pending in the application.
Claim Objections
All claim objections raised in the office action mailed 7/8/20 (hereinafter “Office Action”) are withdrawn due to Applicant’s amendments.
Claim Interpretation
Based on Applicant’s amendments the term “treatment module” of claim 8 is no longer interpreted under 112(f).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
	Claim 8:
“a diagnostic module coupled ... to receive the patient input symptoms and associated electronic health record related to the patient...”
Claim 13:
“a usage module to track practitioner usage...”
Claim 14:
“a billing module coupled to the usage module and generating bills ...”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 8, the phrase “a medical database” renders the claim indefinite because it is unclear if it is intending to refer back to the previously introduced “an electronic medical record database” or if it is a separate and additional medical database. For the sake of compact prosecution, the two terms are interpreted as referring to the same database.
Any claim not specifically addressed under 112(b) is rejected as being dependent on a claim rejected under 112(b).

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-15, 17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-8, 15, 17, 19, and 20 are drawn to a method for automated healthcare service including diagnosis and treatment, which is within the four statutory categories (i.e., a process). Claims 8-14 are drawn to a system for automated healthcare service including diagnosis and treatment, which is within the four statutory categories (i.e., machine). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 8 includes limitations that recite at least one abstract idea.  Specifically, independent claim 8 recites: 
A system for automated healthcare service, the system comprising: 
a patient apparatus comprising a patient interface to receive patient input symptoms; 
an electronic medical record database;
a diagnosis analysis to generate one or more diagnosis results, among the generated one or more diagnosis results, one or more diagnosis results are selected; 
a practitioner apparatus coupled to the patient apparatus and the diagnostic module, the practitioner apparatus receives the selected one or more diagnosis results, the patient input symptoms and associated electronic health record related to the patient, the practitioner apparatus comprising a practitioner interface to receive input from a practitioner to identify one or more diagnostic results based at least on patient input symptoms, associated electronic health record and the selected one or more diagnosis results; and 
a treatment module coupled to the practitioner apparatus to receive the identified one or more diagnostic results, the treatment module is neural network pre- trained using a medical database, the treatment module generates one or more treatment schemes based on at least the identified one or more diagnostic results, the generated one or more treatment schemes are transmitted to the practitioner apparatus;
wherein responsive to at least one generated treatment scheme being agreeable by the practitioner, the practitioner apparatus outputs the at least one generated treatment scheme for implementation; and 
responsive to none of the generated one or more treatment schemes being agreeable by the practitioner, the practitioner apparatus transmits one or more new treatment schemes input by the practitioner to the treatment module for further analysis, analysis result from the further analysis is transmitted to the practitioner apparatus for confirmation.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because generating and selecting a list of diagnosis results, identifying one or more of the diagnostic results based on information received, and generating/choosing a treatment scheme based on the identified diagnostic results if agreeable to the practitioner, otherwise inputting additional treatment schemes by the practitioner for further analysis are each separately and as a combination interpreted to be an observation/evaluation/ judgment/analysis that can be performed in the human mind, but for the recitation of generic computer components (i.e. a patient apparatus comprising a patient interface, an electronic medical records database, a diagnostic module, a practitioner apparatus comprising a practitioner interface, a treatment module, i.e., a neural network pre-trained using the medical database).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 8 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 8 is substantially similar as the abstract idea for Claims 1 and 15, because the only difference between Claim 8 and Claims 1 and 15 is that Claims 1 and 15 recite a method, whereas Claim 8 recites a system and the physical components required by the system, e.g., a patient apparatus comprising a patient interface, an electronic medical record database, a diagnostic module, a practitioner apparatus ... comprising a practitioner interface, a treatment module. 
Dependent claims 2-7, 9-14, 17, 19, and 20 include other limitations for example claims 2-6, 9-11, 17, and 19 recite further details as to the abstract idea(s) itself, i.e., a what details are included in generating/selecting the diagnosis result/treatment scheme, claims 12 recite further claims 7, 13, 14, and 20 recite additional abstract ideas, e.g., updating the mental process based on past experience or tracking/generating bills based on usage; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1, 8 and 15.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 – 15, 17, 19, and 20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
A system for automated healthcare service, the system comprising: 
a patient apparatus comprising a patient interface to receive patient input symptoms (apply it or equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g)) (general linking use to field of use - see MPEP 2106.05(h)); 
an electronic medical record database (apply it or equivalent - see MPEP 2106.05(f));
a diagnostic module coupled to the patient apparatus and the electronic medical record database to receive the patient input symptoms and retrieve associated electronic health record related to the patient (apply it or equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g)), the diagnostic module implements a diagnosis analysis to generate one or more diagnosis results, among the generated one or more diagnosis results, one or more diagnosis results are selected (apply it or equivalent - see MPEP 2106.05(f)); 
a practitioner apparatus coupled to the patient apparatus and the diagnostic module, the practitioner apparatus receives the selected one or more diagnosis results, the patient input symptoms and associated electronic health record related to the patient (apply it or equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g)), the practitioner apparatus comprising a practitioner interface to receive input from a practitioner to identify one or more diagnostic results based at least on patient input symptoms, associated electronic health record and the selected one or more diagnosis results (apply it or equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g)); and 
a treatment module coupled to the practitioner apparatus to receive the identified one or more diagnostic results (apply it or equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g)), the treatment module is neural network pre- trained using a medical database (apply it or equivalent - see MPEP 2106.05(f)), the treatment module generates one or more treatment schemes based on at least the identified one or more diagnostic results, the generated one or more treatment schemes are transmitted to the practitioner apparatus;
wherein responsive to at least one generated treatment scheme being agreeable by the practitioner (apply it or equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g)), the practitioner apparatus outputs the at least one generated treatment scheme for implementation (apply it or equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g)); and 
responsive to none of the generated one or more treatment schemes being agreeable by the practitioner, the practitioner apparatus transmits one or more new treatment schemes input by the practitioner to the treatment module for further analysis (apply it or equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g)), analysis result from the further analysis is transmitted to the practitioner apparatus for confirmation (apply it or equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of generating and selecting a list of diagnosis results, identifying one or more of the diagnostic results based on information received, and generating/choosing a treatment scheme based 
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0018], [0027]-[0029], [0038], [0043], [0058], [0080], and [0093]-[0098] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed patient apparatus comprising a patient interface, an electronic medical records database, a diagnostic module, a practitioner apparatus comprising a practitioner interface, a treatment module, i.e., a neural network pre-trained using the medical database) and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as data gathering/output by receiving input/outputting output regarding the patient apparatus receiving/transmitting data, the diagnostic module receiving/transmitting data, the practitioner apparatus receiving/transmitting data, and the treatment module receiving/transmitting data; further the measurement apparatus of claim 12 which merely add the additional elements of where the information is received from – see MPEP 2106.05(g)
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “a patient apparatus 
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-8, 15, 17, 19, and 20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure (including the claimed patient apparatus comprising a patient interface, an electronic medical records database, a diagnostic module, a practitioner apparatus comprising a practitioner interface, a treatment module, i.e., a neural network pre-trained using the medical database) that serves to perform generic computer functions that 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly
Adding insignificant extra-solution activity to the judicial exception such as data gathering/output by receiving input/outputting output regarding the patient apparatus receiving/transmitting data, the diagnostic module receiving/transmitting data, the practitioner apparatus receiving/transmitting data, and the treatment module receiving/transmitting data; further the measurement apparatus of claim 12 which merely add the additional elements of where the information is received from – see MPEP 2106.05(g); 	
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.
MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) recognize that storing and retrieving information in memory is well understood, routine, and conventional activities.
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “a patient apparatus comprising a patient interface to receive patient input symptoms”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer with a user interface; 
The dependent claims 2-7, 9-14, 17, 19, and 20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 2-6, 9-11, 17, and 19 recite further details as to the abstract idea(s) itself, i.e., a what details are included in generating/selecting the diagnosis result/treatment scheme, claims 12 recite further details as to how the information is received by the system via generic computer structures, i.e., by a measurement apparatus, claims 7, 13, 14, and 20 recite additional abstract ideas, e.g., updating the mental process based on past experience or tracking/generating bills based on usage, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., symptoms, EHR, diagnosis results, treatment schemes) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Therefore claims 1-8, 15, 17, 19, and 20 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 15, 17, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0169171 to Loeb et al (hereinafter Loeb) in view of US 2003/0216937 to Schreiber et al (hereinafter Schreiber) and further in view of US 2014/0279746 to De Bruin et al (hereinafter “De Bruin”) and further in view of US 2018/0330062 to Balaban et al (hereinafter “Balaban”).
(Abstract), the method comprising: 
receiving one or more of diagnosis results generated by a diagnosis module, the generated one or more diagnosis results being related to one or more input symptoms from a patient (Figs. 2-5 & [0070] disclose that the physician receives patient information from the patient, and inputs them into the system 100, including user interface 180 as shown in Fig. 1A and diagnosis engine, i.e., diagnosis module, the system then generates a differential diagnosis, interpreted as diagnosis results, for patient based on the current conditions and the patients existing EHRs, [0071] further discloses that the differential diagnosis is based on the chief complaint of the patient, interpreted as including symptoms, received by the system);
selecting one or more diagnosis results among the generated one or more diagnosis results ([0071] discloses that only the possible diagnoses that exceed a preset threshold are retained, i.e., selected. See further, Fig. 5 steps 500-502 and [0099]);
choosing or editing and then choosing at least one diagnosis result from the selected one or more diagnosis result ([0077] disclose that the system and/or the doctor can concur with, i.e., choose, the at least one diagnosis result from the diagnoses that are above the initial threshold; [0078] further explains that the doctor can confirm the diagnosis. [0101]- [0102] succinctly reiterate the disclosure of [0077] and [0078]);
generating, using a treatment module, one or more treatment schemes based on the chosen diagnosis result (Fig. 2 and [0057] discloses that a set of possible actions, including therapeutics for the medical condition which is interpreted as being a treatment scheme, may be generated by the system based on the patients symptoms and previous iterations of the cycle, i.e., the diagnosis. Further, [0167] explicitly discloses that actions may be treatments.);
responsive to at least one generated treatment scheme being agreeable by a practitioner, choosing or editing and choosing one or more treatment schemes from the generated one or more treatment schemes ([0058] discloses that the physician, i.e., practitioner, reviews and can select the action to be performed on the patient, which is interpreted as being agreeable to the physician. As discussed above, at least [0157] discloses that the actions presented can be treatments); 
responsive to none of the generated one or more treatment schemes being agreeable by the practitioner, transmitting, from the practitioner apparatus, one or more new treatment schemes input by the practitioner (Fig. 9B and [0058] discloses that the system may present actions to the physician at the physician apparatus, and as shown in Fig. 2 and [0059] the patient receives the selected action, i.e., treatment scheme. Therefore, it is interpreted as the action decided upon by the physician is outputted to the patient. [0058] further discloses that the physician my implement his own action, which in combination is interpreted as disclosing that in the instance that none of the options present are agreeable by the practitioner, the practitioner may input his own action which is output to the patient.); and
outputting the chosen one or more treatment schemes for implementation ([0030] discloses that treatments are output to the physician via the user interface and [0059] discloses that the patient receives the selected action, i.e., treatment scheme, therefore it is interpreted as being outputted).

Loeb does not disclose receiving one or more input symptoms from a patient via a patient interface;
the treatment module is neural network pre-trained using a medical database; and 
transmitting, from the practitioner apparatus, one or more new treatment schemes input by the practitioner to the treatment module for further analysis, analysis result from the further analysis is transmitted to the practitioner apparatus for confirmation, upon confirming by the practitioner, choosing one or more treatment schemes from the one or more new treatment schemes.

Schreiber teaches that it was old and well known in the art of automated diagnosis and treatment to receive one or more input symptoms from a patient via a patient interface (Figs. 1-2, [0041] discloses that the patient inputs symptoms into the patient unit 20, through the input device 28 disclosed in [0033], that is transferred to the physician unit to enable remote diagnosis/treatment) to allow patients to receive remote diagnosis and treatment and to receive responses to their inquiries at any hour of the day. See Schreiber Abstract and [0054]. 
Therefore, it would have been obvious to one of ordinary skill in the art of automated diagnosis and treatment before the effective filing date of the claimed invention to modify the diagnosis and treatment method/system of Loeb to incorporate receiving symptoms from a patient via a patient device as taught by Schreiber in order to allow patients to receive remote diagnosis and treatment and to receive responses to their inquiries at any hour of the day, e.g., see Schreiber Abstract and [0054], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

De Bruin teaches that it was old and well known in the art of automated diagnosis and treatment for the treatment module to be neural network pre-trained using a medical database ([0030] teaches that the system includes training databases comprising clinical, symptomatic and laboratory data, interpreted as a medical database, [0032] teaches that the treatment models are built/trained using the training data, and further [0038] teaches that the model may be determined using a neural network, therefore the disclosure is interpreted as teaching a treatment model for generating treatment schemes that is pretrained utilizing neural networks and a medical database) to utilize a more efficient and accurate model for generating treatment recommendations. See De Bruin [0015] & [0108].
Therefore, it would have been obvious to one of ordinary skill in the art of automated diagnosis and treatment before the effective filing date of the claimed invention to modify the diagnosis and treatment method/system of modified combination of Loeb/Schreiber to incorporate for the treatment module to be neural network pre-trained using a medical database as taught by De Bruin in order to utilize a more efficient and accurate model for generating treatment recommendations, e.g., see De Bruin [0015] & [0108], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Balaban teaches that it was old and well known in the art of automated diagnosis and treatment to transmit, from the practitioner apparatus, one or more new treatment schemes input by the practitioner to the treatment module for further analysis, analysis result from the further analysis is transmitted to the practitioner apparatus for confirmation, upon confirming by the practitioner, choosing one or more treatment schemes from the one or more new treatment schemes ([0008] teaches that the system includes a treatment strategy module that provides proposed treatments to the physician interface; [0053] teaches that treatment module enables a physician to propose a change to the treatment and then the treatment module runs analysis and presents the further analysis to the physician for evaluation and [0040] teaches that the presentation of the further analysis allows the physician to adapt/change the treatment plan to the predicted treatment plan, interpreted as choosing new treatment scheme) to allow a physician to visualize a prediction of how a proposed treatment will be realized when implemented by the patient before actually choosing to implement the change to the treatment plan allowing them to proactively treat a patient. See Balaban [0045] & [0053].
Therefore, it would have been obvious to one of ordinary skill in the art of automated diagnosis and treatment before the effective filing date of the claimed invention to modify the diagnosis and treatment method/system of modified combination of Loeb/Schreiber/De Bruin to incorporate transmitting, from the practitioner apparatus, one or more new treatment schemes input by the practitioner to the treatment module for further analysis, analysis result from the further analysis is transmitted to the practitioner apparatus for confirmation, upon confirming by the practitioner, choosing one or more treatment schemes from the one or more new treatment schemes as taught by Balaban in order to allow a physician to visualize a prediction of how a proposed treatment will be realized when implemented by the patient before actually choosing to implement the change to the treatment plan allowing them to proactively treat a patient, e.g., see Balaban [0045] & [0053], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 2, depending on claim 1, Loeb further discloses wherein each generated diagnostic result is associated with a projected possibility based on a diagnosis analysis using the input symptoms, retrieved patient electronic health record, and retrieved reference information ([0071] discloses that the potential diagnoses generated by the system are associated with probabilities which are based on received patient information including their EHR; [0071] disclose that the chief complaint/symptom for the appointment is also included in the EHR; [0039] discloses that the patients EHR may also contain information from affiliated physicians, hospitals, or commercial test services that provide contributing information, interpreted as reference information related to the patient or the input symptoms).

Regarding claim 3, depending on claim 2, Loeb further discloses wherein selecting one or more diagnosis results is based on the projected possibility of each generated diagnosis result ([0071] discloses that only the possible diagnoses that exceed a preset threshold probability are selected, examiner notes that a projected possibility is interpreted to be a probability. See also Fig. 5 steps 500-502 and [0099], [0102]).

Regarding claim 4, depending on claim 3, Loeb further discloses wherein only the top N diagnosis results are selected, N is an integer number larger than 1 ([0074]/[0116] disclose that a set number of actions, interpreted as diagnoses, are selected and then provided to the physician).

Regarding claim 5, depending on claim 1, Loeb further discloses wherein the treatment module implements a treatment analysis using the input symptoms, retrieved patient electronic health record, the chosen diagnosis result, or treatment reference information related to symptoms similar to the chosen diagnosis result (Fig. 2 and [0057] disclose that the treatment module, i.e., software, determines the possible actions based on the information available about the patient, i.e., their symptoms and their retrieved EHR as discussed in [0038]&[0040]).

Regarding claim 6, depending on claim 5, Loeb further discloses wherein the retrieved treatment reference information comprise treatment schemes chosen by other healthcare providers, potential adverse effect associated to each treatment scheme, efficacy for the treatment scheme, or cost for the treatment scheme ([0018] discloses that the determination of treatment for the patient includes the cost of the treatment and the efficacy of the treatment).

Regarding claim 7, depending on claim 1, Loeb further discloses: updating the diagnosis module using the one or more chosen diagnosis results; and updating the treatment module using the one or more chosen treatment schemes ([0136] the diagnosis and treatment engines are updated based on previously chosen diagnoses or treatments).

Regarding claim 8, Loeb discloses a system for automated healthcare service (Abstract & [0018], the system comprising: 
an electronic medical record database (Fig. 1A & [0030] disclose an electronic health record database); 
a diagnostic module coupled to the electronic medical record database to receive the patient input symptoms and associated electronic health record related to the patient, the diagnostic module implements a diagnosis analysis to generate one or more diagnosis results, among the generated one or more diagnosis results, one or more diagnosis results are selected (1A & [0038] disclose that the diagnosis engine, i.e., diagnosis module, is coupled to the EHR database, Figs. 1-5, [0070] disclose that the physician receives patient information from the patient, and inputs them into the system 100, including user interface 180 as shown in Fig. 1A and diagnosis engine, i.e., diagnosis module, the system then generates a differential diagnosis, interpreted as diagnosis results, for patient based on the current conditions and the patients existing EHRs, [0071] further discloses that the differential diagnosis is based on the chief complaint of the patient, interpreted as including symptoms, received by the system; further [0071] discloses that only the possible diagnoses that exceed a preset threshold are retained, i.e., selected. See also Fig. 5 steps 500-502 and [0097]-[0099], [0102]); 
a practitioner apparatus coupled to the diagnostic module (Fig. 1A discloses that the practitioner apparatus includes a user interface 180 and the diagnosis engine 140), the practitioner apparatus receives the selected one or more diagnosis results, the patient input symptoms and associated electronic health record related to the patient (as previously discussed, the system generates a set of diagnoses that exceeds a threshold based on the symptoms and patient EHRs, therefore it is also interpreted as receiving them), the practitioner apparatus comprising a practitioner interface to receive input from a practitioner to identify one or more diagnostic results based at least on patient symptoms, associated electronic health record and the selected one or more diagnosis results (Fig. 1A discloses that the practitioner apparatus includes a user interface 180, [0077] disclose that the system and/or the doctor can concur with, i.e., choose, the at least one diagnosis result from the diagnoses that are above the initial threshold; [0078] further explains that the doctor can confirm the diagnosis. [0101]- [0102] succinctly reiterate the disclosure of [0077] and [0078]); and 
a treatment module coupled to the practitioner apparatus to receive the identified one or more diagnostic results, the treatment module generates one or more treatment schemes based on (Fig. 2 and [0057] discloses that a set of possible actions, including therapeutics for the medical condition which is interpreted as being a treatment scheme, may be generated by the system based on the patients symptoms and previous iterations of the cycle, i.e., the diagnosis. Further, [0167] explicitly discloses that actions may be treatments.), the generated one or more treatment schemes are transmitted to the practitioner apparatus; (Fig. 2, [0030] discloses that treatments are output to the physician via the user interface 180. As discussed above, at least [0157] discloses that the actions presented can be treatments); 
wherein responsive to at least one generated treatment scheme being agreeable by the practitioner, the practitioner apparatus outputs the at least one generated treatment scheme for implementation; (Fig. 9B and [0058] discloses that the physician, i.e., practitioner, reviews and can select the action to be performed on the patient, which is interpreted as being agreeable to the physician. As discussed above, at least [0157] discloses that the actions presented can be treatments. [0030] discloses that treatments are output to the physician via the user interface and [0059] discloses that the patient receives the selected action for implementation, i.e., treatment scheme, therefore it is interpreted as being outputted by the physician apparatus) and 
responsive to none of the generated one or more treatment schemes being agreeable by the practitioner, the practitioner apparatus transmits one or more new treatment schemes input by the practitioner ([0058] discloses that the system may present actions to the physician at the physician apparatus, and as shown in Fig. 2 and [0059] the patient receives the selected action, i.e., treatment scheme. Therefore, it is interpreted as the action decided upon by the physician is outputted to the patient. [0058] further discloses that the physician my implement his own action, which in combination is interpreted as disclosing that in the instance that none of the options present are agreeable by the practitioner, the practitioner may input his own action which is output to the patient.).
Loeb does not disclose a patient apparatus comprising a patient interface to receive patient input symptoms and coupled to the diagnostic module; 
the practitioner apparatus coupled to the patient apparatus;
the treatment module is neural network pre-trained using a medical database; and
transmitting to the treatment module for further analysis, analysis result from the further analysis is transmitted to the practitioner apparatus for confirmation.

Schreiber teaches that it was old and well known in the art of automated diagnosis and treatment for a treatment and diagnosis system to include a patient apparatus comprising a patient interface to receive patient input symptoms; and the practitioner apparatus coupled to the patient apparatus Figs. 1-2, [0041] discloses that the patient inputs symptoms into the patient unit 20, through the input device 28 disclosed in [0033], that is transferred to the physician unit to enable remote diagnosis/treatment) to allow patients to receive remote diagnosis and treatment and to receive responses to their inquiries at any hour of the day. See Schreiber Abstract and [0054]. 
Therefore, it would have been obvious to one of ordinary skill in the art of automated diagnosis and treatment before the effective filing date of the claimed invention to modify the diagnosis and treatment method/system of Loeb to include a patient apparatus comprising a patient interface to receive patient input symptoms; and the practitioner apparatus coupled to the patient apparatus as taught by Schreiber in order to allow patients to receive remote diagnosis and treatment and to receive responses to their inquiries at any hour of the day, e.g., see 

De Bruin teaches that it was old and well known in the art of automated diagnosis and treatment for the treatment module to be neural network pre-trained using a medical database ([0030] teaches that the system includes training databases comprising clinical, symptomatic and laboratory data, interpreted as a medical database, [0032] teaches that the treatment models are built/trained using the training data, and further [0038] teaches that the model may be determined using a neural network, therefore the disclosure is interpreted as teaching a treatment model for generating treatment schemes that is pretrained utilizing neural networks and a medical database) to utilize a more efficient and accurate model for generating treatment recommendations. See De Bruin [0015] & [0108].
Therefore, it would have been obvious to one of ordinary skill in the art of automated diagnosis and treatment before the effective filing date of the claimed invention to modify the diagnosis and treatment method/system of modified combination of Loeb/Schreiber to incorporate for the treatment module to be neural network pre-trained using a medical database as taught by De Bruin in order to utilize a more efficient and accurate model for generating treatment recommendations, e.g., see De Bruin [0015] & [0108], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

([0008] teaches that the system includes a treatment strategy module that provides proposed treatments to the physician interface; [0053] teaches that treatment module enables a physician to propose a change to the treatment and then the treatment module runs analysis and presents the further analysis to the physician for evaluation and [0040] teaches that the presentation of the further analysis allows the physician to adapt/change the treatment plan to the predicted treatment plan, interpreted as confirming) to allow a physician to visualize a prediction of how a proposed treatment will be realized when implemented by the patient before actually choosing to implement the change to the treatment plan allowing them to proactively treat a patient. See Balaban [0045] & [0053].
Therefore, it would have been obvious to one of ordinary skill in the art of automated diagnosis and treatment before the effective filing date of the claimed invention to modify the diagnosis and treatment method/system of modified combination of Loeb/Schreiber/De Bruin to incorporate transmitting to the treatment module for further analysis, analysis result from the further analysis is transmitted to the practitioner apparatus for confirmation as taught by Balaban in order to allow a physician to visualize a prediction of how a proposed treatment will be realized when implemented by the patient before actually choosing to implement the change to the treatment plan allowing them to proactively treat a patient, e.g., see Balaban [0045] & [0053], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

([0058] discloses that the physician may select one of the results displayed on the practitioner interface, e.g., see Fig. 9B and [0142]).

Regarding claim 10, depending on claim 9, Loeb further discloses wherein the identified one or more diagnostic results are newly identified diagnostic results, which are not among the selected one or more diagnosis results transmitted from the diagnosis module ([0058] discloses that the identified action, i.e., diagnostic results, may be “an action that is not included in the set of proposed actions”).

Regarding claim 11, depending on claim 10 which is disclosed by the modified combination of Loeb/Schreiber/De Bruin/Balaban, 
Loeb further discloses wherein the newly identified diagnostic results are identified based on further diagnosis result in response to a request for further diagnosis (Fig 2 discloses a scenario where the diagnostic engine presents a list of possible actions including diagnostic test, which is interpreted as a request for further diagnosis, based on the result of the diagnostic test, Fig. 2 discloses there may be a change in condition, interpreted to be the newly identified diagnostic result. [0038] discloses that diagnostic tests can change the probabilities of the diagnostic engine, therefore it is possible that a diagnosis not previously above the cutoff threshold would be after the additional tests. See also [0061].).
Loeb does not disclose the request being transmitted from the practitioner apparatus to the patient apparatus.
 (Figs. 1-2, [0038], [0041]-[0042] disclose that the physician may request input from patients home diagnostic devices, e.g., temperature sensors, blood pressure monitors, blood glucose monitors, or the like, to enable the physician to create an informed diagnosis) to allow patients to receive remote diagnosis and treatment and to receive responses to their inquiries at any hour of the day. See Schreiber Abstract and [0054]. 
Therefore, it would have been obvious to one of ordinary skill in the art of automated diagnosis and treatment before the effective filing date of the claimed invention to modify the diagnosis and treatment method/system of Loeb to include a patient apparatus comprising a patient interface to receive patient input symptoms; and the practitioner apparatus coupled to the patient apparatus as taught by Schreiber in order to allow patients to receive remote diagnosis and treatment and to receive responses to their inquiries at any hour of the day, e.g., see Schreiber Abstract and [0054], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results, as discussed above in claim 1.

Regarding claim 12, depending on claim 11, the modified combination of Loeb in view of Schreiber further teaches wherein the request for additional patient input is a request for the patient to use a measurement apparatus to obtain a measurement diagnostic result (Loeb [0024] discloses the diagnostic test could be, e.g., a temperature reading. See also [0042]. Schreiber also discloses the patient using home diagnostic devices, e.g., temperature sensors, blood pressure monitors, blood glucose monitors, or the like. See Schreiber [0038].).

Regarding claim 15, Loeb discloses a method for automated diagnosis and treatment (Abstract), the method comprising:
receiving symptom input from a patient (Figs. 1-5, [0070] disclose that the physician receives patient information from the patient, and inputs them into the system 100, including user interface 180 as shown in Fig. 1A and diagnosis engine, i.e., diagnosis module, the system then generates a differential diagnosis, interpreted as diagnosis results, for patient based on the current conditions and the patients existing EHRs, [0071] further discloses that the differential diagnosis is based on the chief complaint of the patient, interpreted as including symptoms, received by the system);
generating, using a diagnosis module, one or more of diagnosis results related to one or more input symptoms ((Figs. 2-5 & [0070] disclose that the physician receives patient information from the patient, and inputs them into the system 100, including user interface 180 as shown in Fig. 1A and diagnosis engine, i.e., diagnosis module, the system then generates a differential diagnosis, interpreted as diagnosis results, for patient based on the current conditions and the patients existing EHRs, [0071] further discloses that the differential diagnosis is based on the chief complaint of the patient, interpreted as including symptoms, received by the system);
identifying, by a healthcare practitioner via a practitioner apparatus, one or more diagnosis results among the generated one or more diagnosis results (Fig. 1A discloses that the practitioner apparatus includes a user interface 180, [0077] disclose that the system and/or the doctor can choose, i.e., receive input, the at least one diagnosis result from the diagnoses that are above the initial threshold; [0078] further explains that the doctor can confirm the diagnosis. [0101]- [0102] succinctly reiterate the disclosure of [0077] and [0078]);
generating, using a treatment module, one or more treatment schemes related to one or more identified diagnosis results (Fig. 2 and [0057] discloses that a set of possible actions, including therapeutics for the medical condition which is interpreted as being a treatment scheme, may be generated by the system based on the patients symptoms and previous iterations of the cycle, i.e., the diagnosis. Further, [0167] explicitly discloses that actions may be treatments.);
presenting the generated one or more treatment schemes to the healthcare practitioner (Fig. 2, [0030] discloses that treatments are output to the physician via the user interface 180 and [0059] discloses that the patient receives the selected action, i.e., treatment scheme, therefore it is interpreted as being outputted); and 
in response to one or more treatment schemes are chosen or chosen with editing among the generated one or more treatment schemes by the healthcare practitioner ([0058] discloses that the physician may select one of the results, i.e., treatment schemes, displayed on the practitioner interface, e.g., see Fig. 9B and [0142]), 
outputting the chosen one or more treatment schemes ([0030]-[0031] discloses that treatments are output to the physician via the user interface 180 and [0057]-[0058] discloses that the patient receives the selected action, i.e., treatment scheme, therefore it is interpreted as being outputted);
 in response to none of the generated one or more treatment schemes is chosen by the healthcare practitioner, inputting one or more new treatment schemes by the healthcare practitioner ([0058] discloses that the system may present actions to the physician at the physician apparatus, and as shown in Fig. 2 and [0059] the patient receives the selected action, i.e., treatment scheme. Therefore, it is interpreted as the action decided upon by the physician is outputted to the patient. [0058] further discloses that the physician my implement his own action, which in combination is interpreted as disclosing that in the instance that none of the options present are agreeable by the practitioner, the practitioner may input his own action which is output to the patient.).

Loeb does not disclose receiving symptom input from a patient via a patient interface within a patient apparatus; 
the treatment module is neural network pre-trained using a medical database; and
the one or more new treatment schemes are transmitted back to the treatment module for further analysis, a result from the further analysis is transmitted back to the practitioner apparatus for the healthcare practitioner to decide whether to confirm the one or more new treatment schemes.

Schreiber teaches that it was old and well known in the art of automated diagnosis and treatment for a treatment and diagnosis method to include receiving symptom input from a patient via a patient interface within the patient apparatus (Figs. 1-2, [0041] discloses that the patient inputs symptoms into the patient unit 20, through the input device 28 disclosed in [0033], that is transferred to the physician unit to enable remote diagnosis/treatment) to allow patients to receive remote diagnosis and treatment and to receive responses to their inquiries at any hour of the day. See Schreiber Abstract and [0054]. 


De Bruin teaches that it was old and well known in the art of automated diagnosis and treatment for the treatment module to be neural network pre-trained using a medical database ([0030] teaches that the system includes training databases comprising clinical, symptomatic and laboratory data, interpreted as a medical database, [0032] teaches that the treatment models are built/trained using the training data, and further [0038] teaches that the model may be determined using a neural network, therefore the disclosure is interpreted as teaching a treatment model for generating treatment schemes that is pretrained utilizing neural networks and a medical database) to utilize a more efficient and accurate model for generating treatment recommendations. See De Bruin [0015] & [0108].
Therefore, it would have been obvious to one of ordinary skill in the art of automated diagnosis and treatment before the effective filing date of the claimed invention to modify the diagnosis and treatment method/system of modified combination of Loeb/Schreiber to incorporate for the treatment module to be neural network pre-trained using a medical database as taught by De Bruin in order to utilize a more efficient and accurate model for generating 

Balaban teaches that it was old and well known in the art of automated diagnosis and treatment for the one or more new treatment schemes are transmitted back to the treatment module for further analysis, a result from the further analysis is transmitted back to the practitioner apparatus for the healthcare practitioner to decide whether to confirm the one or more new treatment schemes ([0008] teaches that the system includes a treatment strategy module that provides proposed treatments to the physician interface; [0053] teaches that treatment module enables a physician to propose a change to the treatment and then the treatment module runs analysis and presents the further analysis to the physician for evaluation and [0040] teaches that the presentation of the further analysis allows the physician to adapt/change the treatment plan to the predicted treatment plan, interpreted as choosing new treatment scheme) to allow a physician to visualize a prediction of how a proposed treatment will be realized when implemented by the patient before actually choosing to implement the change to the treatment plan allowing them to proactively treat a patient. See Balaban [0045] & [0053].
Therefore, it would have been obvious to one of ordinary skill in the art of automated diagnosis and treatment before the effective filing date of the claimed invention to modify the diagnosis and treatment method/system of modified combination of Loeb/Schreiber/De Bruin to incorporate for the one or more new treatment schemes are transmitted back to the treatment module for further analysis, a result from the further analysis is transmitted back to the practitioner apparatus for the healthcare practitioner to decide whether to confirm the one or 

Regarding claim 17, depending on claim 15, Loeb further discloses wherein the further analysis is a risk analysis related to malpractice prevention ([0018] discloses that each iteration of the diagnostic engine, including determination of diagnosis and treatment options includes evaluation of risk of adverse events which may include malpractice prevention).

Regarding claim 19, depending on claim 15, Loeb further discloses wherein in response to the one or more new treatment schemes are confirmed, outputting the one or more new treatment schemes as identified treatment schemes in response to the symptom input from the patient ([0030] discloses that treatments are output to the physician via the user interface 180 and [0059] discloses that the patient receives the selected action, i.e., treatment scheme, therefore it is interpreted as being outputted, which is all based on the patient information including the patient symptoms. See [0038], [0055]-[0060]); 
in response to the one or more new treatment schemes are not confirmed ([0058] discloses that the identified action, i.e., treatment scheme, may be “an action that is not included in the set of proposed actions”), transmitting the not confirming response back to the treatment module for a new round of treatment scheme generation (Fig. 2, [00136] diagnostic engine, i.e., treatment module are updated based on previously chosen diagnoses or treatments and the analysis is run again and the practitioner is presented with additional options which may include new treatment schemes, i.e.,. See also [0055]-[0060]).

Regarding claim 20, depending on claim 19 further comprising: in response to the one or more new treatment schemes are confirmed, updating the treatment module with the identified treatment schemes (Fig. 2, [00136] diagnostic engine, i.e., treatment module are updated based on previously chosen diagnoses or treatments and the analysis is run again with the additional information received).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb in view of Schreiber and further in view of De Bruin and further in view of Balaban and further in view of US 2009/0094059 to Coleman et al (hereinafter “Coleman”).
Regarding claim 13, depending on claim 8, the modified combination of Loeb/Schreiber/De Bruin/Balaban does not disclose a usage module to track practitioner usage of the automated healthcare service system.
Coleman teaches that it was old and well known in the art of healthcare services for the system to include a usage module to track practitioner usage of the automated healthcare service system ([0023] discloses that the healthcare services may be provided on a pay per ping or subscription service to the patient or physician, which is interpreted to disclose tracking the usage of the patient or physician at least on a per ping basis. Further, the billing is produced by the billing server and insurance submodule, interpreted to be the usage module. See [0187]) to allow for different fee structures for the provided service. See Coleman [0021] and [0023]. 
 as taught by Coleman in order to allow for different fee structures for the provided service, e.g., see Coleman [0021] & [0023], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 14, depending on claim 13, the modified combination of Loeb/Schreiber/De Bruin/Balaban does not disclose a billing module coupled to the usage module and generating bills according to time usage, session usage, client-transaction category, or a combination thereof.
Coleman teaches that it was old and well known in the art of healthcare services for the system to include a billing module coupled to the usage module and generating bills according to time usage, session usage, client-transaction category, or a combination thereof ([0023] discloses that the healthcare services may be provided on a pay per ping or subscription service to the patient or physician, which is interpreted to disclose billing the patient or physician for use of services at least on a per ping basis, i.e., session usage, or by a subscription (e.g., per year), i.e., time usage. Further the billing is produced by the billing server and insurance submodule, interpreted to be the usage/billing module. See [0187]) to allow for different fee structures for the provided service. See Coleman [0021] and [0023]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare services before the effective filing date of the claimed invention to modify the healthcare  as taught by Coleman in order to allow for different fee structures for the provided service, e.g., see Coleman [0021] & [0023], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Response to Arguments
Applicant’s arguments directed toward the 101 rejection of the claims have been fully considered but are not persuasive. See Response pp. 10-12. 
Applicant argues on pp. 11 of the Response that the claims cannot be interpreted as reciting a mental process because, a presently amended, “claim 8 includes an element of “the treatment module is a neural network pre-trained using known medical database”. Examiner disagrees. As identified above, this amended claim limitation is not identified as being part of the abstract idea and instead is considered to be an additional element amounting to merely using generic computer components, i.e., a treatment module, to perform the identified mental process. There is nothing recited in the presently amended claims from being practically being performed in the human mind, other than the above identified generic computer components. 
Applicant states on pp. 11-12 that: “inputting one or more new treatment schemes input by the practitioner, transmitting the one or more new treatment schemes to the treatment module for further analysis, and transmitting the analysis result from the further analysis to the practitioner apparatus for confirmation”, comprise a combination of additional elements apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial not indicative of integration into a practical application. Instead they merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and/or generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
Therefore, Applicant’s argument is not persuasive and the 101 rejection is maintained.

Applicant’s arguments, see pp 13-15, with respect to the rejection of claim 1, 8, and 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Loeb in view of Schreiber and further in view of De Bruin and further in view of Balaban. Examiner notes that none of the arguments presented in relation to Loeb and Schreiber are in relation to limitations which are asserted as being disclosed by Loeb and Schreiber above. Instead, it is the combination of Loeb/Schreiber/De Bruin/Balaban that discloses the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433.  The examiner can normally be reached on Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686